NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY STESHENKO,                              No. 15-16379

                Plaintiff-Appellant,            D.C. No. 5:13-cv-04948-LHK

 v.

GERALDINE M. ALBEE; et al.,

                Defendants-Appellees.


GREGORY STESHENKO,                              No. 15-16397

                Plaintiff-Appellant,            D.C. No. 5:13-cv-03400-LHK

 v.
                                                 MEMORANDUM*
SUZANNE GAYRARD; et al.,

                Defendants-Appellees.

                   Appeals from the United States District Court
                      for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                             Submitted May 24, 2017**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

       In these consolidated appeals, Gregory Steshenko appeals pro se from the

district court’s orders dismissing for untrue allegations of poverty under 28 U.S.C.

§ 1915(e)(2)(A) his actions alleging claims under the Age Discrimination in

Employment Act and other federal laws. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm.

       Under any potentially applicable standard of review, the district court did

not err in dismissing Steshenko’s actions on the basis of its finding that Steshenko

made untrue allegations of poverty because Steshenko failed to disclose on his

applications to proceed in forma pauperis that he owned a home. See 28 U.S.C.

§ 1915(e)(2)(A) (“[T]he court shall dismiss the case at any time if the court

determines that . . . the allegation of poverty is untrue[.]”); Adkins v. E.I. DuPont

de Nemours & Co., 335 U.S. 331, 338 (1948) (explaining that the dismissal of an

action where the allegation of poverty is untrue is a “sanction[] to protect against

false affidavits”).

       We reject as without merit Steshenko’s contention that the district court was

required to hold a hearing or oral argument before ruling on defendants’ motions to

dismiss. See Fed. R. Civ. P. 78(b).

       We do not consider Steshenko’s challenges to Judge Seeborg’s rulings in an

unrelated action because they are not within the scope of this appeal.

                                           2                                    15-16379
      We do not consider Steshenko’s arguments regarding the disclosure of his

marital status on his applications to proceed in forma pauperis because the district

court did not reach that issue.

      We do not consider issues not specifically and distinctly raised and argued in

the opening brief, or arguments and allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    15-16379